Matter of Julio O. (Moises O.--Latishya H.) (2016 NY Slip Op 01566)





Matter of Julio O. (Moises O.--Latishya H.)


2016 NY Slip Op 01566


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


395

[*1]In re Julio O., and Others, Dependant Children Under the Age of Eighteen Years, etc.,
andMoises O., Respondent, Latishya H., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Michelle R. Duprey of counsel), attorney for the children.

Order, Family Court, Bronx County (Sarah P. Cooper, J.),
entered on or about December 1, 2014, which, to the extent appealed from, after a fact-finding hearing, determined that respondent mother had neglected the subject child Roberto O., and had derivatively neglected the other subject children, unanimously affirmed, without costs.
A preponderance of the evidence shows that the mother neglected Roberto by failing to address his numerous long-standing special needs and by failing to comply with the dispositional order in an earlier neglect proceeding against her (see Matter of Kiera R. [Kinyetta R.], 99 AD3d 565, 565 [1st Dept 2012]). Family Court properly drew a negative inference from the mother's failure to testify (see Matter of Jazmyn R. [Luceita F.], 67 AD3d 495, 495 [1st Dept 2009]).
The derivative neglect finding as to the other children is also supported by a preponderance of the evidence (Family Ct Act § 1046[a][i], [b][i]). The mother's failure to address Roberto's problems demonstrated an impaired level of parental judgment that created a substantial risk of harm for all of the children in her care (Matter of Perry S., 22 AD3d 234, 235 [1st Dept 2005]). In addition, the evidence shows that two of the other subject children were having difficulty in school and had hygiene problems, and there was a prior derivative neglect finding with respect to three of the other subject children.
The mother never filed a notice of appeal with respect to the order of disposition entered on or about December 1, 2014, or with respect to the subsequent order extending placement, entered on or about February 23, 2015. Accordingly, we decline to reach the mother's arguments regarding those orders (see Matter of M.-
H. Children, 284 AD2d 188 [1st Dept 2001]). In any event, the mother's arguments are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK